PER CURIAM
OPINION
The Estate of Reyes prevailed in .the lower court in its action to register Lot 3381. All of Lot 3381 lies within the northern portion of Lot 3232-New sought to be registered by the Estate of Cepeda. The actions were consolidated for trial.
The appeal does not question the findings or judgment registering Lot 3381 in the Estate of Reyes. Rather it questions that portion of the judgment denying without prejudice the petition of the Estate of Cepeda.-
The trial court made no findings as to whether the Estate of Cepeda had established title to that portion of Lot 3232-New remaining after finding the ownership of Lot 3381 in *235the Estate of Reyes. We find that such a finding should have been made. Section 1157.13 of the Civil Code.
This case is remanded to the Superior Court of Guam for further proceedings consistent with this opinion.
Reversed and remanded.